Title: From John Adams to John Adams, 26 May 1816
From: Adams, John
To: Adams, John



My dear John
Quincy May 26th 1816

It gives me much pleasure, to hear that you have a Taste for Numbers, because this quality or faculty, call it which you will, is commonly connected with a curiosity for Quantities, and leads to Algebraical and geometrical Studies
You think you have and an Inclination for the Sea: but, my dear Child, you know not, as yet, your own Propensities. You must learn to think before you decide; to deliberate before you Act. Your Father and Mother are your best Friends and ought to be your first Oracles. Nature and Natures God have made them your first Guardians. I consider myself only as a kind of Godfather whose duty it is to advise you, and assist you and protect you, to the Utmost of my power, in the Absence of your Parents and in Subordination to their Authority
Now, I will make a fair Agreement with you.
When you shall have obtained the Consent of your Father and Mother, and not before, I will give you my Approbation, upon the following conditions; somewhat difficult, to be Sure, and Such as you may Suspect to be designed to defeat the whole Scheme
1. You must make yourself Master of Spherical Trigonometry, And Great Circle Sailing.
2. You must make yourself Master of Barrows, Euclid, and you must read Barrows Sermons.
3. You must Study Newtons Principia and the whole Science of Astronomy, besides Geography, Fortification, Gunery, Hydraulicks and Gnomonicks &c &c &c.
4. Above all; If your Object is the Navy, you must profoundly investigate the Principles of War; and the Uses and abuses of a martial Spirit. Neither Avarice nor Ambition, nor Fame nor Glory, must be your Objects or your Motives. Pure Benevolence, exalted Christian Charity must be your only Consolation. You must devote your Life to laborious Studies, to Severe hardships, to violent Exercises, to continual dangers, to diseases Wounds, mutilations and Death. For what? For Plunder? For Fame? for Popularity? For Freedom of Cities in Gold Boxes, for Medals? for Swords? For Hozannas? Ah! No! All these are Trinketts and Baubles. Procul, oh, procult este prophani.
Your Motives and  Aims must be Benevolence and Charity, Christian Charity! for that is the purest of all Charity.
Defence against Wrong is the only just Cause of War, and the only principle of a Martial Spirit, for though inroads may be made upon an Enemy, the Principle of Self defence can alone justify them.
I See you hop and Skip, and hear you cry “What! is my Grand Father laughing at me”? What then? Ridendo dicere Verum quid Vetat?
But, oh! No! These are no laughing matters. They are Serious Solemn Truths. Never hurt the hair of the head of an Enemy, however, treacherous malicious or cruel he may have been, any farther that your duty to God and your Country renders indispensible.
These are the Sentiments of your Grandfather; and upon these Conditions he will not withhold his approbation of your Thoughts of going to Sea.
You ought however, to consider for yourself, whether your Constitution is robust enough to Sustain the fatigues of so boisterous a Life
A.